Citation Nr: 0812673	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of degenerative disc disease of the cervical 
spine, currently rated as 10 percent disabling.

2.  Evaluation of degenerative disc disease of the 
lumbosacral spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1989 to March 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The instant issues were remanded for additional development 
of the record in February 2007.  


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine is 
manifested by painful motion; flexion is not less than 40 
degrees, and combined range of motion is not less than 315 
degrees.

2.  Degenerative disc disease of the lumbosacral spine is 
manifested by stiffness and painful motion; flexion is not 
less than 60 degrees and combined range of motion is not less 
than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic Codes 
5242 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic 
Code 
5242 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
March 2004, after the enactment of the VCAA.

A letter dated in March 2004 discussed the evidence necessary 
to support a claim of entitlement to service connection.  He 
was asked to submit any pertinent treatment records.  He was 
also told that he should identify any evidence or information 
that he thought might support his claim.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining additional evidence.  

Service connection for the veteran's cervical spine 
disability was granted in May 2004, and the veteran disagreed 
with the rating assigned.

In March 2006, the veteran was informed of the manner in 
which VA determines disability ratings and effective dates.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  The notice provided in January 2004 predated the 
grant of service connection.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

On VA general medical examination in February 2004, the 
veteran reported that he developed back pain after multiple 
lifting injuries.  His present complaints included daily pain 
below the belt line which occasionally radiated to the 
buttocks.  He noted that he had suffered two flare-ups in the 
previous 12 months that had required him to be placed on 
quarters for 72 hours.  Range of motion testing revealed 
flexion from zero to 75 degrees, extension from zero to 20 
degrees, lateral flexion from zero to 30 degrees bilaterally, 
and rotation from zero to 30 degrees bilaterally.  The 
veteran's spine was painful at the extremes of flexion and 
extension.  The veteran also had pain with right lateral 
flexion, causing ipsilateral back pain.  No additional 
limitation was noted with repetitive motion.  The examiner 
noted objective evidence of painful motion with tenderness of 
the paravertebral muscles on the right.  There were no 
postural abnormalities.  The diagnosis was degenerative disc 
disease of the lumbosacral spine with residuals.

With respect to his cervical spine, the veteran indicated 
that his neck pain began in 1992, without history of a 
specific trauma.  He complained of daily sharp stabbing pain 
at the base of his neck that was nonradiating.  He denied 
acute flare-ups requiring bedrest or incapacitation, or 
resulting in emergency room visits during the previous 12 
months.  Physical examination revealed tenderness at the C6 
vertebra, but otherwise no evidence of heat, redness, or 
swelling.  Range of motion of the cervical spine was forward 
flexion from zero to 40 degrees, extension from zero to 40 
degrees, lateral flexion from zero to 40 degrees bilaterally, 
and rotation from zero to 70 degrees bilaterally.  No 
postural abnormalities were noted.  The diagnoses included 
degenerative joint disease with degenerative disc disease of 
the cervical spine.

A July 2004 VA treatment record indicates that range of 
motion of the veteran's neck was full.  

In August 2004, the veteran complained of daily low back pain 
with occasional radiating pain into his left buttock and left 
posterior thigh.  Forward flexion was within normal limits 
with central and bilateral low back pain.  Extension was to 
15 degrees with pain in the central and upper lumbar spine.  
Both left and right side bending produced left upper lumbar 
pain.

In January 2005, a VA provider reviewed a CT scan and 
concluded that there was no cord compression or significant 
compression at the cervical spine.  The diagnosis was neck 
pain, most likely myofascial in etiology.  He suggested 
physical therapy.

On VA physical therapy evaluation in February 2005, the 
veteran reported pain over the mid sacral area and the left 
gluteus.  He stated that he had increased pain with prolonged 
sitting.  He presented wearing a back brace and indicated 
that he did not wear it all of the time.  Range of motion 
testing revealed that the veteran could flex until his hands 
reached mid thigh.  Extension, rotation, and lateral flexion 
were normal.  Increased pain was noted with flexion and 
extension.  Point tenderness was assessed at the proximal 
gluteal fold.  With respect to his cervical spine, the 
veteran complained of neck pain that increased with movements 
in all directions exception extension.  Active range of 
motion was full, with increased pain on flexion and right 
rotation.  Cervical compression and distraction did not 
affect pain.  The assessment was chronic pain.  The provider 
noted that movement pattern restrictions not consistent with 
any specific pathology.

A VA examination was carried out in September 2005.  With 
respect to his lumbar spine, the veteran reported constant 
middle back pain, radiating most of the time to the left 
buttock and sometimes to the right.  He related that the 
disability had no effect on his daily activities, except that 
he had to mow his lawn over a four-day period, and that he 
avoided heavy lifting and recreational activities.  On motion 
testing, the examiner noted pain upon returning to an erect 
position on both sides of the lower aspect of the sacrum.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no spasm, but the examiner did note tight 
piriformis muscles.  Neurological examination was normal.  
Sensory and motor examinations were also normal.  There was 
no ankylosis.  There were no postural abnormalities.  
Radiographic testing revealed normal alignment.  The 
intervertebral disc spaces were normally preserved at all 
levels.  There was some minor marginal spurring off of the 
vertebral body end-plates.

With respect to his cervical spine, the veteran complained of 
constant neck pain and indicated that it was aggravated by 
steady flexion and improved by hyperextending his neck.  He 
endorsed pain of 6 on a scale of 10.  Range of motion testing 
revealed normal range of motion.  The examiner also stated 
that the veteran moved his neck in full range of motion as 
his history was being taken, showing what increased his pain 
and what relieved it.  The examiner indicated that there was 
no pain on motion, but that the veteran did experience a 
pulling sensation at the base of his neck at the end of full 
flexion.  There was pain over and around the C7 area and over 
both trapezius muscles, but no spasm.  There was no 
ankylosis.  There were no postural abnormalities.  

In November 2005 the veteran complained of constant stabbing 
pain over his tailbone and into the buttocks.  Lumbosacral 
spine motion was restricted with complaints throughout motion 
but mostly at the end points and on recovery from flexion.  
The veteran could bring his fingers to his knees.  There was 
tenderness over L5-S1 and the sacrum.  There was no 
significant greater sciatic notch pain or greater tuberosity.  
Paraspinal muscles were taut and tender.  There were no 
spasms or spinal asymmetry.  Cervical spine motion was within 
normal limits with guarding on passive range of motion 
throughout motion.  Paraspinal muscles were taut and tender.  
There were no spasms or spinal asymmetry.  Neurological 
testing revealed normal bulk and tone in all major motor 
groups.  There were no myotomal deficits.  Deep tendon 
reflexes were 2+.  There were no subjective alterations of 
sensation.  The assessment was atraumatic non-acute back 
pain, mostly lower back and upper with degenerative disc 
disease at L3-4, L5-S1, and lower cervical spine segments.  
The provider noted that there was no myelopathy or 
radiculopathy.

A January 2006 VA chiropractic treatment note indicates that 
the veteran tolerated full passive range of motion of the 
lower back and neck.  The provider indicated that the 
veteran's posterior neck and lumbosacral regions were tender.  
There was no spasm.  That same month the veteran indicated 
that he had experienced no recurrence or back spasms since 
his back was stretched on his last visit.  He complained of 
local low back pain.  There was diffuse tenderness on 
palpation to the low back.  Straight leg raising was 
negative.  The provider noted piriformis restriction 
bilaterally.  Subsequently in January 2006 the VA 
chiropractor noted that he observed no pain behavior with 
movement as the veteran moved about the chiro room and table.  
The veteran's low back was stiff on passive range of motion.  
There were no palpable spasms or objective asymmetry.  There 
was no leg paresis.

In February 2006 the veteran denied reoccurrence of mid back 
spasms, radicular pain, extremity weakness, or parasthesias.  
He complained of non-acute stabbing pains in the left buttock 
without referral.

On VA examination in April 2007, the veteran complained of 
pain at the base of the back of his  neck.  He related that 
his pain was daily and constant.  He indicated that pain 
medications allowed him to function in his occupation, which 
was a desk job.  He denied emergency room or hospital visits 
for the condition.  He reported that he used a TENS unit.  He 
stated that he had missed work due to his back disability two 
or three times in the previous year.  Range of motion testing 
revealed flexion of 45 degrees, extension to 40 degrees, 
lateral flexion to 45 degrees bilaterally, and rotation to 75 
degrees bilaterally.  Pain was noted, with grimacing, at 
extension from 30 to 40 degrees.  Pain was also noted at the 
end points of lateral flexion and rotation.  Repeated testing 
produced no change in the motion measured.  The midline 
spinous process at the base of the neck was slightly tender.  
Contour and muscles were normal.  The diagnosis was 
degenerative arthropathy with chronic mechanical neck pain.

With respect to his lumbosacral spine, the veteran reported 
constant daily pain in the low midline and to the left of 
midline, as well as pain in the left sciatic notch with no 
radicular component.  He indicated that pain medications 
allowed him to function in his occupation, which was a desk 
job.  He denied emergency room or hospital visits for the 
condition.  He reported that he used a TENS unit.  He stated 
that he had missed work due to his back disability two or 
three times in the previous year.  He indicated that he used 
a back brace when he mowed the lawn.  He related that he 
experienced increased pain in the left sciatic notch with 
prolonged sitting and that he needed to get up and stretch at 
times.  On physical examination, the veteran walked unaided 
with a normal gait.  The examiner noted that the veteran's 
major issue was pain and that his function remained 
essentially intact.  Range of motion testing revealed flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
lateral flexion from zero to 30 degrees bilaterally, and 
rotation from zero t0 30 degrees bilaterally.  Pain was noted 
in re-extension from the flexed position, with slowing and 
grimacing.  Repeated and resisted motion did not further 
limit range of motion or function, with multiple attempts in 
different settings including disrobing and dressing.  There 
was localized tenderness along the  lower lumbar spinous 
processes and the left paraspinous muscles, as well as the 
left sciatic notch.  Contour was normal, and there was no 
weakness.  Sensory examination was normal and motor 
examination revealed normal bulk, tone and symmetry.  
Reflexes were intact and symmetrical.  Straight leg raising 
was negative.  The diagnosis was degenerative arthropathy 
with chronic mechanical low back pain and left sciatica.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's spine disabilities are currently evaluated 
pursuant to the 
General Rating Formula for Disease and Injures of the Spine.  
This formula provides that where there is disability with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following evaluations are 
warranted for spine disability:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or, forward flexion of the 
cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent rating for forward flexion 
of the cervical spine 15 degrees or less; 
or favorable ankylosis of the entire 
cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees.  The normal combined range of 
motion for the cervical spine is 340 
degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

	
        

Cervical Spine

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling under the diagnostic 
criteria for degenerative arthritis of the spine.  Such an 
evaluation contemplates forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal spinal contour.  An evaluation of 20 percent 
requires evidence of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal spinal contour.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for the veteran's cervical spine disability.  
The evidence clearly shows that at worst, forward flexion of 
the veteran's cervical spine has been measured at 40 degrees, 
and that combined range of motion has been no worse than 315 
degrees.  There is no evidence of muscle spasm or guarding 
resulting in abnormal spinal contour.  

The Board acknowledges that the veteran's cervical spine 
disability is characterized by pain and decreased mobility.  
However, his functional impairment due to all factors is 
essentially similar to his actual range of motion.  DeLuca.  
The 10 percent evaluation contemplates pain on motion.  38 
C.F.R. § 4.59.  

In summary, any limitation of the cervical spine that may 
exist, as well as any functional impairment that can be 
attributed to pain and weakness, has been considered in the 
assignment of a 10 percent rating under Diagnostic Code 5242. 
Neither the objective evidence nor subjective evidence 
suggests functional impairment approximating flexion not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or any other 
functional impairment warranting a separate evaluation.  The 
Board is fully aware that the veteran had pain at 30 degrees 
and we have considered whether he is functionally limited to 
30 degrees of flexion because of such pain.  However, other 
examinations have disclosed full range of motion.  
Furthermore, the 2007 examination disclosed that after 
repeating motion three times, the veteran's range of motion 
did not change.  Stated differently, although there was pain 
at 30 degrees, he was not functionally limited to 30 degrees 
of flexion due to any factor.  DeLuca.   Accordingly, the 
Board concludes that a higher evaluation is not for 
assignment.

Lastly, the record establishes that there are no neurologic 
deficits and bed rest has not been prescribed.  Therefore, 
further consideration of such criteria is not warranted.

	Lumbosacral Spine

The veteran's lumbosacral spine disability is currently 
evaluated as 10 percent disabling pursuant to the diagnostic 
criteria for intervertebral disc syndrome.  Under the general 
rating formula, such a rating contemplates forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; the  combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Under the criteria for rating 
intervertebral disc syndrome under the formula based on 
incapacitating episodes, the current 10 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  

In order to warrant a higher evaluation, the veteran's 
lumbosacral spine disability must be productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  At worst, flexion 
of the veteran's lumbosacral spine has been measured as 75 
degrees, and the combined range of motion as 215 degrees.  
The evidence demonstrates that there is no abnormal gait or 
abnormal contour due to the veteran's degenerative disc 
disease of the lumbosacral spine.  Accordingly, a higher 
evaluation is not warranted under the general diagnostic 
criteria.

Under the formula based on incapacitating episodes a higher 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  However, there is no 
indication that bedrest has been prescribed as required by 
the definition for incapacitating episodes.  Moreover, the 
record establishes that there are no neurologic deficits.  
Therefore, further consideration of such criteria is not 
warranted.

The Board acknowledges that the veteran's lumbosacral spine 
disability is characterized by pain and decreased mobility.  
However, his functional impairment due to all factors is 
essentially similar to his actual range of motion.  In fact, 
on VA examination in 2007, the veteran's range of motion was 
full.  DeLuca.  The 10 percent evaluation contemplates pain 
on motion.  38 C.F.R. § 4.59.  

In summary, any limitation of the lumbosacral spine that may 
exist, as well as any functional impairment that can be 
attributed to pain, has been considered in the assignment of 
a 10 percent rating under Diagnostic Code 5243.  Neither the 
objective nor subjective evidence suggests functional 
impairment approximating flexion not greater than 60 degrees, 
or the combined range of motion of the cervical spine not 
greater than 120 degrees, or any other functional impairment 
warranting a separate evaluation.  The Board additionally 
notes that the 2007 examination disclosed that after 
repeating motion three times, the veteran's range of motion 
did not change.  DeLuca.   Accordingly, the Board concludes 
that a higher evaluation is not for assignment.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


